810 F.2d 202
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jimmie D. OWEN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 86-1182.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1986.

Before KEITH and MERRITT, Circuit Judges, and EDWARDS, Senior Circuit Judge.
MERRITT, Circuit Judge.


1
In this Social Security case, plaintiff Jimmie D. Owen appeals from the Secretary's denial of his application for disability benefits.   The main issue before this Court is whether substantial evidence supports the Secretary's decision that although Owen cannot perform his former jobs as a service manager for car dealerships and as a journeyman repair person, he can perform a limited range of sedentary work.


2
Owen filed a claim for benefits on December 19, 1983.   After his claim was denied initially and upon reconsideration, Owen appeared before Administrative Law Judge Robert G. Hull who conducted a hearing and concluded that Owen was ineligible for disability benefits.   The Appeals Council approved this decision and denied review on February 27, 1985 and again on April 18, 1985 after receiving an additional medical report for Owen.   The District Court accepted the United States Magistrate's recommendation that the finding of the Secretary denying benefits be affirmed and that the claimant's motion for summary judgment be denied.


3
Owen claims he became disabled in October 1983.   The alleged disability was due to the deterioration of the vertebrae in the neck and back resulting from an injury in 1981.   Owen has underone two cervical fusions, one in 1981 and another in January 1984.   While Owen returned to work following the first operation, he later complained of extreme pain.   Owen is now fifty years old.


4
We have reviewed the medical records, testimony and the decisions below.   For the reasons stated by Magistrate Binder in his report to District Judge Joiner, we conclude that there is substantial evidence for the findings of the Secretary.   In addition, we have reviewed the additional medical report by Dr. Boris Kreel submitted to the Appeals Council on Owen's behalf and the response thereto by the Appeals Council dated April 18, 1985.   This additional evidence does not alter our conclusion that there was substantial evidence, nor does the response of the Appeals Council suggest that it acted in an arbitrary and capricious manner.


5
Accordingly, the judgment of the District Court is affirmed.